Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-15-00097-CV

                                 Eva Camby and Terenita Boudreaux

                                                   v.

 Soca Funding, LLC as Assignee of Pearland Ground, LLC by CBL & Associates Management Inc.
                                        Managing Agent

              NO. 64613 IN THE 149TH DISTRICT COURT OF BRAZORIA COUNTY



   TYPE OF FEE              CHARGES            PAID/DUE                STATUS                PAID BY
     MT FEE                   $10.00           09/30/2015               E-PAID                  ANT
     MT FEE                   $10.00           07/28/2015               E-PAID                  ANT
     MT FEE                   $10.00           05/01/2015               E-PAID                  ANT
   CLK RECORD                 $443.00          04/08/2015                PAID                   ANT
STATEWIDE EFILING             $20.00           02/11/2015               E-PAID                  ANT
      FILING                  $175.00          02/11/2015               E-PAID                  ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $668.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this December 21, 2015.